Title: To George Washington from Henry Knox, 29 September 1792
From: Knox, Henry
To: Washington, George



Sir
War department September 29th 1792

I have the honor to acknowledge the receipt of your favor of the 24th instant.
I have agreeably to your orders written to General Wayne in strong terms to take immediate measures to obtain a knowledge of the numbers and designs of the hostile Indians. I believe the Wabash is the principal channel through which this can be obtained—There is a person in this town lately from Niagara, from whom I am promised some information—this will be however british reports.
I did not submit to you my statement for the ulterior disposition of the troops, as I conceive that some existing circumstances of the frontiers might render it expedient to wait your return.
The idea of hutting the troops has been suggested to General Wayne.
His last letter, of the 21st instant, mentions nothing material;

he had given orders for an additional quantity of forage—and suggests an additional Officer to each company; the consideration of which will be deferred until your arrival.
Colonel Sproat does not possess the requisite of a liberal education. He was considered a good Inspector of a division under the Baron Steuben. I submit a letter of his for your inspection.
In order to show the improper conduct of Mr Morgan I enclose a copy of a letter of his written on the twentieth instant, to which I have given no answer.
As I am persuaded that he will consider the intimation of his memorial to you, a reason for his not obeying immediately any order I may give him, perhaps it will be best to suspend the ultimate order for him to repair to Pittsburgh until your arrival.
I have the honor to submit a letter from General Pickens and another from Governor Blount since their return—Mr Allison has not arrived.
It seems absolutely necessary that some person should be actually in the Creek Nation in order to prevent by persuasion and bribes the horse stealing and other depredations complained of—A War with the Creeks would generate all sorts of Monsters—It may be an easy matter to light it up but almost impossible to suppress it. I have the honor to be sir with the highest respect Your obedient Servant

H. Knox

